Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-6 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


For claims 1-2: Kamoda discloses a transport device 160, figs. 1, 3 comprising:
a transport unit 162, 163, fig. 3 that transports a sheet-like transport material (recording medium 7) without holding a one-end-side portion of the transport material in a transport direction, page 15; and
a blowing unit 170b that blows air against a lower surface of the transport material that is transported by the transport unit via a plurality of blowing holes 171b1-n that open with respect to the lower surface, figs. 4-5, 
Kamoda is silent so as to an arrangement interval of the plurality of blowing holes in the transport direction being inconstant in the transport direction, and that 
the plurality of blowing holes include first blowing holes that are disposed at a predetermined first period in the transport direction, and second blowing holes that are disposed at a second period differing from the first period in the transport direction in an area in which the first blowing holes are disposed.
Nishizawa discloses an arrangement interval of a plurality of blowing holes 20 in a transport direction being inconstant in the transport direction, fig. 2, and that the plurality of blowing holes include first blowing holes (first two rows from the right side in fig. 2) that are disposed at a predetermined first period in the transport direction, and 
second blowing holes (first two rows from the right side in fig. 2) that are disposed at a second period differing from the first period in the transport direction in an area in which the first blowing holes are disposed [00118], fig. 2.


For claims 3-4: Kamoda discloses that the transport unit transports the transport material with a downstream-side portion of the transport material in the transport direction being held and without an upstream-side portion of the transport material in the transport direction being held by claw 162, fig. 3, and
wherein the blowing unit 170b has an opposing surface that opposes the lower surface of the transport material 7, the opposing surface having the plurality of blowing holes 171b1-n, and
the blowing unit blows air against the lower surface of the transport material and raises the upstream-side portion of the transport material in the transport direction from the opposing surface, figs. 4-5.

Claim(s) 5-6 is/ are rejected under U.S.C. 103 as being unpatentable over Morikami, as applied to claim(s) 1-4 above, in view of Midorikawa (US 2020/ 0218181). 

an image forming unit 10, fig. 1 that forms an image on a recording medium serving as a transport material, pages 6-7;
a heating unit 150 that in a non-contact manner heats an upper surface of the transport material on which the image has been formed by the image forming unit, figs. 1-2, page 11; and
the transport device according to Claims 1-2 in which the blowing unit blows air via the plurality of blowing holes provided in an opposing surface opposing the lower surface of the transport material, see claims 1-2 rejection, and 
raises the transport material from the opposing surface, fig. 5.
Kamoda and Nishizawa are silent so as to the transport device reversing top and bottom of the transport material that has passed a location between the heating unit and the opposing surface to transport again the transport material to the location between the heating unit and the opposing surface.
Examiner takes Official notice that the duplex image forming apparatus is well known in the art of electrophotography, and some transport device reversing top and bottom of the transport material that has passed a location between the heating unit and the opposing surface (after heating unit) to transport again the transport material to the location between the heating unit and the opposing surface, fig. 1 of Midorikawa. 
One of ordinary skill in the art would modify the single-pass printer into double-sided printer as an obvious modification having no surprising effect, on the basis of its suitability for the intended use as a matter of obvious design choice.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1, 3, 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 of copending Application No. 17/ 306977. 

App. 17/ 324078
App. 17/ 306977
1. A transport device comprising:
a transport unit that transports a sheet-like transport material without holding a one-end-side portion of the transport material in a transport direction; and a blowing unit that blows air against a lower surface of the transport material that is transported by the transport unit via a plurality of blowing holes that open with respect to the lower surface, 
an arrangement interval of the plurality of blowing holes in the transport direction being inconstant in the transport direction.
1. A transport device comprising:
a transport unit that transports a sheet-like transport material without holding a one-end-side portion of the transport material in a transport direction; and
a blowing unit that blows air against a lower surface of the transport material that is transported by the transport unit via a plurality of blowing holes that open with respect to the lower surface, an arrangement interval of the plurality of blowing holes in a direction of intersection with respect to the transport direction being smaller at two end portions than at a central portion of the blowing unit.

the blowing unit blows air against the lower surface of the transport material and raises the upstream-side portion of the transport material in the transport direction from the opposing surface.
3. The transport device according to Claim 1, wherein the transport unit transports the transport material with a downstream-side portion of the transport material in the transport direction being held and without an upstream-side portion of the transport material in the transport direction being held, and

wherein the blowing unit has an opposing surface that opposes the lower surface of the transport material, the opposing surface having the plurality of blowing holes, and
the blowing unit blows air against the lower surface of the transport material and raises the upstream-side portion of the transport material in the transport direction from the opposing surface.
5. An image forming apparatus comprising:

a heating unit that in a non-contact manner heats an upper surface of the transport material on which the image has been formed by the image forming unit; and
the transport device according to Claim 1 in which the blowing unit blows air via the plurality of blowing holes provided in an opposing surface opposing the lower surface of the transport material, and 
raises the transport material from the opposing surface, the transport device reversing top and bottom of the transport material that has passed a location between the heating unit and the opposing surface to transport again the transport material to the location between the heating unit and the opposing surface.



a heating unit that in a non-contact manner heats an upper surface of the transport material on which the image has been formed by the image forming unit; and
the transport device according to Claim 1 in which the blowing unit blows air via the plurality of blowing holes provided in an opposing surface opposing the lower surface of the transport material, and raises the transport material from the opposing surface, the transport device reversing top and bottom of the transport material that has passed a location between the heating unit and the opposing surface to transport again the transport material to the location between the heating unit and the opposing surface.



This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852